IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA             : No. 142 MM 2016
EX REL. CRAIG W. STEDMAN,                :
DISTRICT ATTORNEY, LANCASTER             :
COUNTY,                                  :
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
JAYNE F. DUNCAN, MAGISTERIAL             :
DISTRICT JUDGE,                          :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2017, the Petition for Writ of Mandamus is

DENIED.